Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/JP2017/025621, filed 7/13/2017, claiming priority to JP 2016-138640, filed 7/13/2016.
Election/Restrictions
Claims 1-16 are pending in the application. Applicants’ election without traverse of Group I, claims 1-7, in the reply filed on 11/20/2020 is acknowledged. Accordingly, claims 8-16 are withdrawn, as drawn to a non-elected invention.
Claim Rejections – Improper Markush Grouping
Claim 1 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. Because of the range of options for R1 and R2, the members of the claimed grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature.
Claim 1 encompasses compounds including those depicted below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

By virtue of the different core cyclic moieties, these compounds lack the required “shared substantial structural feature.”
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for exemplified compounds and compounds similar to them, does not reasonably provide enablement for the full scope of Formula [1] or Formula [5]  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Formulas [1] and [5] encompass compounds with such groups as penta-iodophenyl, pentabromonaphthyl, hexanitronaphthyl, and dibromo-trinitro-naphthyl. Since nitro, iodo, and bromo are electron-rich groups, and since bromo and iodo groups also add considerable volume to the molecule, the effect of substituents consisting of a plurality of such groups on the peroxidase reaction cannot be predicted based on Applicants’ disclosure, which contains no guidance or direction concerning such compounds. The prior art does not provide any teaching to compensate for this absence. 
The enablement prong of 35 U.S.C. §112(a) requires that a patent specification teach a skill artisan to make and use the full scope of the invention without undue experimentation. In the case of the scores of compounds of Formulas [1] and [5] with multiple substituents like nitro, bromo, and iodo, the artisan would not know which compounds could be used and would need to .
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as anticipated by YYY.US 4,855,228 to     Charlton discloses (abstract, col. 5, ll. 34-56, col. 9, l 45 – col. 12, l.12, claims) visual determination of hydrogen peroxide using a compound that is encompassed by Formula [1]. 
Specifically, Charlton discloses, at claim 8, the following:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

where P is NH2 or OH; M is H, OH, NH2, or NHCOCH3; Y = H or (substituted)-Ph-N=N-; Z1,2 = H, SO3H, or salt; and X = H or “a substituent.”
Particular compounds disclosed include the following:

    PNG
    media_image7.png
    110
    184
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    84
    213
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Under MPEP 2112 a rejection under 35 U.S.C. §§102/103 is appropriate when the prior art product or process seems to be identical with the claimed product or process except that the prior art is silent as to an inherent characteristic.
Claims 1-5 are rejected under 35 U.S.C. §102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over Stiborova, M. et al., Collect. Czech Chem Comm. 1996, vol. 61, pp. 962-972, which discloses, at  963-964, the reaction of hydrogen peroxide with peroxidase in the presence of the compound below

    PNG
    media_image10.png
    115
    169
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    113
    201
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    145
    233
    media_image12.png
    Greyscale
 

Claims 1-4 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over Morita, M. et al., Textile Res. 1996.
Morita 1996 discloses (p. 471, col 1., ¶¶ 1-3) the reaction of hydrogen peroxide with peroxidase in the presence of the compound below, sub nom Orange II.

    PNG
    media_image13.png
    300
    172
    media_image13.png
    Greyscale

Both the structure above and “Orange II” have the Chemical Abstracts Reg. No. 633-96-5.
Neither Morita 1996 nor Stiborova 1996 states that the azo compound is an “accelerating agent,” as instantly recited. However, the recited single step of claim 1 – “..using peroxidase and a peroxidase accelerating agent…” reads on the processes disclosed because both disclose a reaction in which hydrogen peroxide, peroxidase, and an azo compound are involved. The action of the azo compound as an accelerant is inherent in the prior art disclosures, even if undisclosed. 
It is possible that the claims could be re-worded to avoid the inherency problem.
	
	Allowable Subject Matter
Claims 6 and 7 are objected to as depending from a rejected base claim but are otherwise allowable.
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657